 
Exhibit 10.3
 


ADVISORY SERVICES AGREEMENT
 
This Advisory Services Agreement (Agreement) is made as of June 16, 2017 between
Cigna Corporation (Company), and Thomas A. McCarthy (Advisor) (Company and
Advisor together, the Parties).
 
WHEREAS, the Company has determined that it is in its best interests to have
Advisor provide the Company with services as an Advisor during the Advisory
Period (as defined in Section 1 below); and
 
WHEREAS, the Parties desire to enter into an agreement embodying the terms and
conditions of such service;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt of which are hereby
acknowledged, the Parties hereto agree as follows:
 
1. Advisory Period.  The term of the Advisor's engagement by the Company
pursuant to this Agreement shall begin on June 19, 2017, and end on December 19,
2017 (the Advisory Period), unless the Advisory Period ends early and Advisory's
engagement is terminated under Section 6 of this Agreement.  The Advisory Period
may be extended by mutual agreement in writing by the Parties.
 
2. Engagement, Duties.
 
a. General.  Subject to the terms and conditions set forth herein, the Company
shall engage the Advisor, at its request, during the Advisory Period to provide
the Company or its subsidiaries or affiliates with the services set forth on the
attached Schedule A (the Services).   Advisor hereby accepts such engagement. 
The duties and responsibilities of the Advisor shall include such duties and
responsibilities as the Company may from time to time reasonably assign to the
Advisor, as initially specified on Schedule A.
 
b. The Parties agree that, at all times during the Advisory Period, Advisor will
be acting as an independent contractor to the Company, and nothing in this
Agreement will be construed to create an employment relationship between the
Company and Advisor during the Advisory Period.  During the Advisory Period,
Advisor will be free to become employed by, or provide services to, any other
person or entity as long as that employment, or the providing of those services,
does not violate, or conflict in any way with, Advisor's obligations and
promises under this Agreement or any other agreement in effect with the Company.
 
3. Advisory Services Fees.
 
a. In consideration for the performance of the Services during the Advisory
Period, the Company agrees to pay Advisor at a rate of $30,000 for each month in
the Advisory Period and $6,000 per day for each day in excess of 5 days per
month on which Advisor performs Services ("Excess Services"), including any day
during the Advisory Period Advisor spends traveling as needed to provide the
Excess Services.  The fees payable pursuant to this Section 3 shall be payable
monthly in arrears.  With respect to any Excess Services, payment shall also be
made monthly in arrears, but shall also be based upon the Company's review and
approval of a monthly report provided by Advisor that describes in summary form
the Advisory Services he provided during the month and that specifies the dates
on which such services were provided to the Company and which also sets forth
the dates on which Excess Services were performed. Advisor shall submit the
monthly report to Company in each month following the month in which Excess
Services are performed. Payments for the Excess Services shall be made to
Advisor within 30 days after receipt by the Company of the relevant report from
Advisor. Advisor will be responsible for, and will file on a timely basis, all
tax returns and payments required to be filed or made to any federal, state or
local authority with respect to payments or benefits hereunder and will
indemnify and hold the Company harmless for Advisor's failure to file any such
return or to make any such payment.  The Company will not withhold or pay any
federal, state, local or foreign income tax or other wage withholding on behalf
of Advisor.  The Company will not treat Advisor as an employee with respect to
the services rendered under this Agreement for federal, state, local or foreign
tax purposes.  If, for any reason, the Company will become liable to pay, or
will pay, any such taxes, it will be entitled to deduct from any payments
payable to Advisor hereunder all amounts so paid or required to be paid.  To the
extent that taxes paid or required to be paid by the Company exceed the amount
payable to Advisor hereunder, Advisor will reimburse the Company such excess
within ten business days after receiving notice from the Company.
 

--------------------------------------------------------------------------------

b. Advisor acknowledges that he is not entitled to participate, as an Advisor,
in any of the Company's compensation or benefit plans or programs for active
employees during the Advisory Period.  Advisor hereby waives any right to
participate in any compensation or benefit plan of the Company during the
Advisory Period, but this waiver will have no effect on any of Advisor's rights
to participate, as a retired employee of the Company, in any Company benefit
programs for which he remains eligible pursuant to his service as an employee
prior to his retirement date.
 
4. Expense Payment and Reimbursement.  All business expenses that Advisor incurs
in connection with the performance of the Services will be borne by the Company
or reimbursed by the Company in accordance with its expense reimbursement
policies for employees. All receipts for such expenses must be presented for
reimbursement within 45 days after the expenses are incurred in providing such
assistance.
 
5. Indemnity, Insurance.  In Advisor's capacity as an Advisor, the Company will
indemnify Advisor and provide liability insurance coverage for the work Advisor
is doing for the Company and at the Company's direction.
 
6. Early Termination.
 
a. If Advisor dies or has a Disability (as defined below) during the Advisory
Period, the Advisor's engagement hereunder will immediately terminate.  For
purposes of this Agreement, "Disability" means any condition that would qualify
for a benefit under the Cigna Long-Term Disability Plan.
 
b. Either Party may terminate the Advisor's engagement hereunder for any reason
by providing the other Party at least 30 days advance written notice of intent
to terminate.
 
2

--------------------------------------------------------------------------------

c. In addition to the Company's right to terminate with notice pursuant to
Section 6.b above, the Company will have the right in its sole discretion to
terminate Advisor's engagement hereunder immediately if Advisor: (1) becomes an
employee or partner of, or enters into any similar relationship (other than as a
non-employee director or as an advisory board member) with, any person or entity
other than the Company; (2) engages in any conduct or behavior that is in
violation of any Company standard or code of conduct policy that is applicable
to Advisor and fails to correct such violation within 10 days of written notice
from the Company of the violation, if such violation is amenable to correction;
(3) renders any services in any capacity to a Competitor (as defined in the
Agreement and Release Advisor entered into with Cigna Health and Life Insurance
Company, a Connecticut corporation dated as of May 23, 2017 (the "Agreement and
Release")); or (4) violates any restrictive covenant set forth in this Agreement
or in any other agreement in effect with the Company or its subsidiaries or
affiliates, including, but not limited to, those restrictive covenants set forth
in paragraphs 2.b, c, d, e, f, g, and h of the Agreement and Release, which
Advisor agrees shall be in full force in effect through the later of the term
specified in the Agreement and Release or the Advisory Period.
 
7. Confidentiality.  Advisor acknowledges that, while providing the Services, he
may be placed in a position to acquire knowledge of Confidential Information (as
defined below).  Advisor agrees to comply with all Company policies regarding
Confidential Information applicable to Advisor, including, without limitation,
those set forth below, or as may be otherwise required by law.  Advisor agrees
to safeguard Confidential Information no matter how it is obtained, and Advisor
will not discuss or use, directly or indirectly, any Confidential Information
either on or off the Company's site other than as specifically authorized by the
Company.  Advisor agrees to use due care in conversation with Company employees
or other Advisors to the Company (or their employees or subcontractors) not to
disclose non-public information, including, without limitation, information
about the names of the Company's clients or the existence of the Company's
assignments to persons who do not have a need to know, and to exercise special
care in all public places (e.g., social gatherings, restaurants, elevators) to
ensure that even casual conversation or inadvertent displays of written material
do not lead to release of such information.  Advisor agrees at all times to
maintain Confidential Information in a manner designed to secure its
confidentiality, and not to remove Confidential Information from the Company's
premises at any time without permission. It shall not, however, be a violation
of this Section 7 for Advisor to provide Confidential Information to any
federal, state or local governmental agency or commission, including but not
limited to, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Securities and Exchange Commission.  Furthermore, the
Company shall use reasonable efforts to avoid providing Advisor any material,
non-public information, and shall use reasonable efforts to provide Advisor
advance notice that the Company intends to provide material, non-public
information to Advisor.
 
For purposes of this Agreement, "Confidential Information" shall mean all
information that is (a) disclosed to or known by Advisor as a consequence of or
through employment with or Services provided to the Company and (b) not
generally known to persons or entities outside the Company.  Confidential
Information includes, but is not limited to, technical or non-technical data,
formulas, computer programs, devices, methods, techniques, processes, financial
data, personnel data, customer-specific information, confidential customer
lists, production and sales information, supplier-specific information, cost
information, marketing plans and strategies, or other data or information that
constitutes a trade secret or is otherwise treated as being confidential by the
Company.
 
3

--------------------------------------------------------------------------------

8. Dispute Resolution.  The Parties agree to use the following process to
resolve any disputes that may arise under this agreement:
 
a. Negotiation.  The Parties (or their designated representatives) will attempt
in good faith to resolve any controversy, dispute, claim or question arising out
of or in relation to this Agreement, including without limitation its
interpretation, performance or non-performance by either party, termination, or
any breach thereof (collectively, a  Controversy) promptly by negotiation.
 
b. Mediation.  If the Controversy has not been resolved by negotiation within 45
days of the disputing party's notice, either party may, upon written notice to
the other party, initiate mediation of the Controversy in accordance with the
Commercial Mediation Rules of the American Arbitration Association, to the
extent that such provisions are not inconsistent with the provisions of this
section.
 
c. Binding Arbitration.  If the Controversy has not been resolved by mediation
within 30 days of the appointment of the mediator, or if a mediator is not
appointed within 30 days of the notice of mediation, then upon written notice
either party may elect to submit the Controversy to binding arbitration
conducted in the state where the services are being performed.  The parties to
this agreement are hereby expressly waiving their rights to have any Controversy
decided in a court of law and/or equity before a judge or jury, and instead are
accepting the use of binding arbitration.  Such arbitration shall be governed by
the provisions of the Commercial Arbitration Rules of the American Arbitration
Association, to the extent that such provisions are not inconsistent with the
provisions of this section.
 
This Dispute Resolution process shall be the sole and exclusive means for
resolving any Controversy provided, however, that either party may seek a
preliminary injunction, attachments or other provisional judicial relief if such
action is necessary to avoid irreparable damage or to preserve the status quo
and the Company may seek injunctive relief for specific performance of the
covenants in Section 7.  Despite such action the parties will continue to
participate in good faith in this Dispute Resolution process.  The initiation of
this Dispute Resolution process shall toll the running of the statute of
limitations for any cause of action arising from the Controversy.  All time
limitations contained in the Dispute Resolution sections above may be altered by
mutual agreement of the parties.


9.   Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania applicable to
contracts to be performed entirely in such state and without regard to the
choice of law provisions thereof.
 
10. Successors and Assigns.  Advisor may neither assign this Agreement nor
delegate any obligation hereunder without the Company's prior written consent. 
This Agreement will inure to the benefit of and be binding upon the Company and
the Company's successors and assigns.
 
4

--------------------------------------------------------------------------------

11. Severability.  If any term or provision of this Agreement is found to be
invalid or unenforceable, the remainder of this Agreement shall be considered
severable and shall not be affected thereby, and each term of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.
 
12. Waiver.  The failure by either Party to insist upon strict performance of
any of the provisions herein on any occasion will not be deemed a waiver of its
rights under that provision or any other provisions herein.
 
13. Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the matters covered hereby. 
This Agreement shall not be changed, altered, modified or amended, except by a
written agreement signed by the Parties hereto.
 
14. Counterparts.  This Agreement may be executed by the Parties hereto in
counterparts, each of which will be deemed an original, but both such
counterparts will together constitute one and the same document.
 
15. Headings.  Headings in this Agreement are for reference purposes only and
shall not be deemed to have any substantive effect.
 
IN WITNESS WHEREOF, the Parties hereto have signed this Agreement as of the date
and year first written above.
 


 
CIGNA CORPORATION
ADVISOR
   
By:  /s/ John M. Murabito
/s/ Thomas A. McCarthy
John M. Murabito
Thomas A. McCarthy



 
5

--------------------------------------------------------------------------------

SCHEDULE A
 
Advisor agrees to provide the following Services to the Company, at the
Company's request, pursuant to his engagement under the Agreement during the
Advisory Period:



·
Advisor will consult with and advise the Company with respect to such business
of the Company as the Company shall request, such consultation and advice to be
at such times and places and to be performed in such manner as shall be
reasonably determined by the Advisor and the Company.  Specifically, Advisor
agrees to provide the following Advisory services to the Company during the
Advisory Period:




o
Advice and counsel to the Company's Management on business planning and
strategy.





In no event shall the Services amount to more than 30% of the average level of
services Advisor performed for the Company during the 36 months immediately
before his retirement from the Company as Executive Vice President and Chief
Financial Officer.
 
 
A-1